ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT
	This Office Action addresses U.S. Application No. 16/041,428, which is a continuation of reissue Application No. 14/657,249, which issued as U.S. Patent No. RE47017, which is a reissue of U.S. Application No. 12/822,587, which issued as U.S. Patent No. 8,493,786.  
 	U.S. Application No. 16/041,428 is also a reissue of U.S. Application No. 12/822,587.  The status of the claims is as follows: 
Original patent claims 1-20 were canceled by a preliminary amendment filed July 20, 2018. 
New claims 21-28 were added by the preliminary amendment filed July 20, 2018. 
New claims 21-28 are allowed.

The previous requirements for (1) a new Application Data Sheet (ADS) and (2) a request corrected filing receipt to the drawings are withdrawn since these requirements have been met by the amendment filed March 21, 2022.
Previous corrections to the claims, drawings and specification have been re-filed with the March 21, 2022 amendment.  These are accepted, since they have already been approved.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Formal Requirements:
As noted above, each of the previous requirements for corrected papers have been withdrawn herewith.

Prior Art:
With regard to claims 21-28, none of the prior art references made of record appear to teach or suggest, either alone or in combination, each and all of the limitations of these claims. 
As an example, prior art reference Ikehashi, U.S. Patent Application No. 2002/0033720, paragraph [0232], appears to be relevant to the claims, stating,
“When the control signal EQVCC is at "HIGH" level, the NMOS transistor 334 short-circuits the charge-pump node PMPOUT to the power supply voltage VCC. When the control signal EQVCC is at "LOW" level, the NMOS transistor 334 cuts off and disconnects the charge-pump node PMPOUT from the power supply voltage due to the substrate bias effect. To sum up, the NMOS transistor 334 short-circuits the node from the timing when VCC=0 V to the time t1, cuts off the node after the elapse of the time t1 to the time t4, and short-circuits the node again after the elapse of the time t4.”

Thus, Ikehashi teaches the claimed first MOS transistor capable of short-circuiting the first node and second node (note the NMOS transistor 334); and a controller which performs a control operation to short-circuit the first node and second node by turning on the first MOS transistor (note charge pump controller 323), controlling a period in which the first MOS transistor is kept in an on state based on time (note time t4).

Thus, the invention is distinguished from the prior art of record.

Consequently, claims 21-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571) 272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B. James Peikari/
Primary Examiner
Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/C.M.T./Reexamination Specialist, Art Unit 3992